Case 2:20-cv-06889-RGK-SK Document 1 Filed 07/31/20 Page 1 of 11 Page ID #:1



 1
     Michael A. Simmrin (238092)
 2   Simmrin Law Group
     3500 W. Olive Avenue, Suite 300
 3
     Burbank, CA 91505
 4   Tel.: (818) 827-7171
     michael@simmrinlawgroup.com
 5
     Debi F. Chalik, Esq. (Pro Hac Vice Pending) (Florida Bar No. 179566)
 6   CHALIK & CHALIK, P.A.
 7
     10063 N.W. 1st Court
     Plantation, Florida 33324
 8   Tel.: (954) 476-1000
 9
     Fax: (954) 472-1173
     Debi@Chaliklaw.com
10   Litigation@Chaliklaw.com
11
     Attorneys for Plaintiffs

12                       UNITED STATES DISTRICT COURT
13
                       CENTRAL DISTRICT OF CALIFORNIA
                                 LOS ANGELES
14

15    KAREN WILLIAMS, as                     Case No.    2:20-cv-06889
      PERSONAL REPRESENTATIVE
16    OF THE ESTATE OF DONALD
17    SATTLER,

18                 Plaintiff,
19          v.
20
      PRINCESS CRUISE LINES LTD.,
21
                     Defendant.
22

23
                          COMPLAINT AND JURY DEMAND
24

25         Plaintiff, KAREN WILLIAMS, as Personal Representative of the Estate of

26   Donald Sattler, by and through their undersigned counsel, hereby sues Defendant,
27

28
                                             1
Case 2:20-cv-06889-RGK-SK Document 1 Filed 07/31/20 Page 2 of 11 Page ID #:2



 1   PRINCESS CRUISE LINES LTD. (hereinafter, “PRINCESS”), and alleges as
 2
     follows:
 3

 4                         THE PARTIES AND JURISDICTION

 5
           1.     This is an action seeking damages in excess of $1,000,000.00 (One
 6
     Million Dollars) exclusive of interest, costs and attorney's fees.
 7

 8         2.     This Court has diversity subject matter jurisdiction pursuant to 28
 9
     U.S.C. § 1332 as this is a civil action in which the matter in controversy exceeds the
10

11
     sum or value of $75,000, exclusive of interest and costs, and is between citizens of

12   different States and/or citizens of a State and citizens or subjects of a foreign state.
13
           3.     This Court also has Admiralty subject matter jurisdiction pursuant to 28
14

15
     U.S.C. § 1333 as this case involves a maritime tort. The type of incident and injuries

16   suffered by Plaintiff had the potential to impact maritime commerce as Plaintiff was
17
     at serious risk of imminent harm as a result of being exposed to the Coronavirus
18

19   running rampant aboard the cruise ship upon which he was a paying passenger.

20         4.     Plaintiff, KAREN WILLIAMS is sui juris, is a resident of Sandoval
21
     County, New Mexico, and she is Personal Representative of the ESTATE OF
22

23   DONALD SATTLER’s Estate, pursuant to New Mexico Wrongful Death Act NMSA

24   1978 §41-2-1 et. seq. See attached Order of Appointment of Personal Representative
25
     Pursuant to the New Mexico Wrongful Death Act, NMSA as Exhibit “A”.
26

27

28
                                                  2
Case 2:20-cv-06889-RGK-SK Document 1 Filed 07/31/20 Page 3 of 11 Page ID #:3



 1         5.     DONALD SATTLER was a passenger onboard the cruise ship,
 2
     GRAND PRINCESS, was a resident of Bernalillo County, New Mexico, and he died
 3

 4   on or about April 4, 2020, in Cobb County, Georgia, as a result of contracting

 5   COVID-19 while onboard the GRAND PRINCESS, and had the following survivors:
 6
                  Karen Williams, Decedent’s daughter, whose date of birth is February
 7

 8                24, 1959
 9      6. Princess Cruise Lines LTD. is incorporated in Bermuda, with its headquarters
10
     in Santa Clarita, California. The action is being filed in this Court pursuant to the
11

12   terms and conditions of the Passenger Contract issued by Defendant, Princess Cruise
13   Lines Ltd.
14
           7.     At all times hereto, PRINCESS owned and operated the cruise ship the
15

16   Grand Princess.
17         8.     This Court has personal jurisdiction over PRINCESS as PRINCESS’
18
     principle place of business is located in Los Angeles County, Los Angeles.
19

20         9.     PRINCESS conducts substantial business within the state of California,
21
     including operating cruises from ports in San Francisco, San Diego and Los Angeles.
22
           10.    PRINCESS markets cruise vacations to Californian residents and
23

24   employs thousands of Californian residents to work at its California headquarters.
25
           11.    Plaintiff, DONALD SATTLER, now deceased, was a passenger aboard
26
     the Grand Princess which departed out of San Francisco on February 21, 2020 and
27

28
                                               3
Case 2:20-cv-06889-RGK-SK Document 1 Filed 07/31/20 Page 4 of 11 Page ID #:4



 1   had been quarantined on said ship through Wednesday, March 11, 2020, as a result
 2
     of an outbreak of COVID-19.
 3

 4

 5                               FACTUAL BACKROUND
 6
           In the recent months, there has been a worldwide outbreak of a new strain of
 7

 8   the Corona virus, commonly known as COVID-19. The virus began in China in
 9   December 2019, and has quickly spread throughout Asia, Europe and most recently,
10
     North America. The virus causes temperature, a dry cough, and can be fatal. There
11

12   have been over One Hundred Thousand cases worldwide and over Three Thousand
13   deaths as result of COVID-19. Those fatalities have largely been amongst the elderly
14
     population, and those with underlying medical complications.
15

16

17         COVID-19 really gained the attention of the public when the Diamond
18
     Princess Cruise ship, also owned and operated by Defendant, suffered an outbreak of
19

20   the disease at the beginning of February 2020 in Yokohama, Japan. The outbreak
21
     began with ten cases, and rapidly multiplied to seven hundred cases, as a result of the
22
     flawed two week quarantine on the ship. The Center for Disease Control, (CDC)
23

24   issued a statement on February 18, 2020, that “the rate of new reports of positives
25
     new on board, (Diamond Princess), especially among those without symptoms,
26
     highlights the high burden of infection on the ship and potential for ongoing risk.”
27

28   Seven of Defendant’s passengers died as a result of COVID-19.
                                                4
Case 2:20-cv-06889-RGK-SK Document 1 Filed 07/31/20 Page 5 of 11 Page ID #:5



 1

 2
           It would only stand to reason, that having experienced such a traumatic
 3

 4   outbreak on board one of its vessels less than a month prior to the current voyage on

 5   board the Grand Princess, that the Defendant would have learned to take all necessary
 6
     precautions to keep its passengers, crew and the general public safe. Unfortunately,
 7

 8   the Defendant PRINCESS did no such thing, which is why Plaintiff contracted
 9   COVID-1 on its ship and died.
10

11

12                                        COUNT I
13                           (NEGLIGENCE AGAINST PRINCESS)
14

15      Plaintiffs re-allege all allegations in paragraphs 1 through 11 above as if alleged
16      fully herein.
17

18         12.    PRINCESS owed Plaintiff, who was a paying passenger, who boarded
19
     the Grand Princess on February 21, 2020, the duty to ensure that he would not be
20
     exposed to unreasonable risk of harm that Defendant knew or should have known
21

22   about while sailing on its vessel.
23
           13.    Defendant’s corporate office was aware of at least two passengers who
24
     disembarked its ship on February 21, 2020 in San Francisco, had symptoms of the
25

26   Coronavirus. It went as far as to send emails on Wednesday February 25, 2020, to
27

28
                                                5
Case 2:20-cv-06889-RGK-SK Document 1 Filed 07/31/20 Page 6 of 11 Page ID #:6



 1   passengers who disembarked the Grand Princess on February 21, 2020, notifying
 2
     them of the potential of exposure to the coronavirus while onboard their cruise.
 3

 4         14.    To make matters even worse, there were sixty-two passengers on board

 5   the Plaintiff’s cruise, who were also on the prior voyage, who were exposed to the
 6
     passengers that were confirmed to be infected, and later died.
 7

 8         15.    In continuing to sail with another three thousand passengers, including
 9   DONALD SATTLER, now deceased, on February 21, 2020, knowing that some of
10
     those passengers and crew had already been exposed to COVID-19, the Defendant,
11

12   PRINCESS had exposed DONALD SATTLER to said disease resulting in his
13   untimely death.
14
           16.    Defendant is further negligent in failing to have proper screening
15

16   protocols for COVID-19 prior to boarding the passengers on Plaintiff’s voyage.
17   Despite the knowledge and experience Defendant’s corporate office had with the
18
     outbreak of the disease on the Diamond Princess just a mere three weeks prior to the
19

20   instant case, Defendant did not have proper screening protocol in place to minimize
21
     the risk of exposure of the disease to its passengers and crew.
22
           17.    Prior to boarding the February 21, 2020 sailing on the Grand Princess,
23

24   passengers were simply asked to fill out a piece of paper confirming they were not
25
     sick. Not one passenger was questioned, let alone examined in any capacity.
26
     Incredibly, not one of those sixty two passengers or crew members who were mixing
27

28   and mingling with the infected prior passengers were ever examined during the
                                                6
Case 2:20-cv-06889-RGK-SK Document 1 Filed 07/31/20 Page 7 of 11 Page ID #:7



 1   instant voyage until being tested for the virus on Thursday March 5, 2020, two weeks
 2
     after the ship sailed.
 3

 4          18.    As a result of the Defendant’s lackadaisical approach to the safety of

 5   Plaintiff, its passengers and crew aboard the Grand Princess, Plaintiff, DONALD
 6
     SATTLER, contracted COVID-19 and ultimately resulted in his untimely death.
 7

 8          19.    Finally, Defendant PRINCESS’ corporate office is negligent in failing
 9   to adequately warn Plaintiff about the potential exposure to COVID-19 prior to
10
     boarding the ship on February 21, 2020, and again during the sailing of said cruise.
11

12   Defendant had actual knowledge of at least two passengers who sailed on its ship the
13   week prior, disembarked with symptoms of coronavirus, and one confirmed death as
14
     a result. Defendant also knew that there were sixty two passengers and crew who
15

16   were onboard that same sailing, who were on board with DONALD SATTLER, and
17   failed to inform DONALD SATTLER, at any time prior to boarding or while he
18
     was already onboard, that there was an actual risk of exposure to COVID-19. In
19

20   addition, PRINCESS failed to inform Plaintiff that a crew member aboard his cruise
21
     had actually disembarked in Hawaii as a result of Coronavirus.
22
            20.    If Plaintiff had knowledge of this actual risk of exposure prior to
23

24   boarding, he would have never boarded the ship. If he was informed of the risk on
25
     February 25, 2020, when the former passengers were notified by email, Plaintiff
26
     would have disembarked at the first port of call in Honolulu on Feb 26, 2020. Due
27

28   to Defendant’s outright negligence in failing to warn Plaintiff, DONALD SATTLER,
                                               7
Case 2:20-cv-06889-RGK-SK Document 1 Filed 07/31/20 Page 8 of 11 Page ID #:8



 1   of the actual risk of exposure to COVID-19 aboard its infected ship, Mr. Sattler was
 2
     quarantined in his cabin along with the rest of the passengers and crew, off the coast
 3

 4   of San Francisco, anxiously awaiting his fate, until he was transferred to Dobbins Air

 5   Force Base located in Georgia, where he remained quarantined until he was
 6
     transferred to Wellstar-Kennestone Hospital in Marietta, Georgia, wherein he
 7

 8   ultimately     died     on     April     4,     2020      due      to    COVID-19.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
        21.As a direct and proximate result of the negligence alleged above, DONALD
27

28
                                                8
Case 2:20-cv-06889-RGK-SK Document 1 Filed 07/31/20 Page 9 of 11 Page ID #:9



 1   SATTLER was pronounced dead on April 4, 2020. The Estate and its survivors have
 2
     suffered and will continue to suffer the following damages.
 3

 4          a.      Loss of prospective net accumulations;

 5          b.      Medical and funeral bills and expenses charged to the Estate;
 6
            c.      Loss of Decedent’s financial support, services, training and advice; and
 7

 8          d.      Pecuniary value of the Decedent’s society and companionship.
 9              WHEREFORE, Plaintiff demands judgment against Defendant, PRINCESS,
10
     for damages suffered as result of their negligence and a trial by jury on all issues
11

12   triable.
13
                                           COUNT II
14
                (GROSS NEGLIGENCE AGAINST DEFENDANT PRINCESS)
15

16
        Plaintiff re-alleges all allegations set out in paragraphs 1 through 21 above as if
17
     alleged fully herein.
18

19          22.     Defendant, Princess’ corporate office’s conduct in deciding to continue
20
     to sail the Grand Princess with Plaintiff, DONALD SATTLER, knowing that the ship
21
     was infected from two previous passengers who came down with symptoms of
22

23   COVID-19, and had sixty two passengers on board with plaintiff who was previously
24
     exposed to those two infected individuals, along with the prior crew, shows wanton
25
     and reckless conduct on the part of Defendant, amounting to gross negligence.
26

27   Defendant knew how dangerous it was to expose Plaintiff and the rest of its
28
                                                 9
Case 2:20-cv-06889-RGK-SK Document 1 Filed 07/31/20 Page 10 of 11 Page ID #:10



  1   passengers to COVID-19 in light of its experience with the Diamond Princess a short
  2
      three weeks prior, and yet it departed from what a reasonably careful cruise line
  3

  4   would do under the circumstances in continuing to sail with Plaintiffs.

  5         23.      Moreover, Defendant’s corporate office’s conduct in failing to warn
  6
      Plaintiff of his actual risk of harm in being exposed to COVID-19, either prior to
  7

  8   boarding or while he was already on board, in light of the prior passenger who came
  9   down with symptoms who ended up dying, along with others who came down with
 10
      symptoms from that prior voyage, and the crew member who disembarked during
 11

 12   this voyage from the virus, amounts to an extreme departure of a what a reasonably
 13   careful cruise line would do, in light of that fact that Plaintiff, DONALD SATTLER,
 14
      was elderly.
 15

 16         24.      Defendant, PRINCESS’ corporate office chose to place profits over the
 17   safety of its passengers, crew and the general public in continuing to operate business
 18
      as usual, despite their knowledge of the actual risk of injury to Plaintiff, DONALD
 19

 20   SATTLER, who was elderly.
 21
            25.      As a direct and proximate result of the gross negligence alleged above,
 22
      DONALD SATTLER was pronounced dead on April 4, 2020. The Estate has
 23

 24   suffered and will continue to suffer the following damages.
 25
            a.       Loss of prospective net accumulations and;
 26
            b.       Medical and funeral bills and expenses charged to the Estate; and
 27

 28         c.       Punitive damages.
                                                  10
Case 2:20-cv-06889-RGK-SK Document 1 Filed 07/31/20 Page 11 of 11 Page ID #:11
